Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 6, 2020  has been entered. 

	Claims 1, 5, 7-9, 11, 13-19 and 43-45 are currently pending. Claims 2 and 3 have been canceled, claims 44 and 45 have been added and claims 1 and 7 have been amended by Applicants’ amendment filed on November 6, 2020.   
Applicant’s election with traverse of Group I, i.e., 1, 5-19 and 43 (claims 6, 10, 12 now canceled), drawn to a method for generating less mature cells, in Applicants’ response filed on April 29, 2016 was previously acknowledged.  
Additionally, Applicants’ election of the following species with traverse was previously acknowledged: 
1) "a dimer or a monomer that contains two units", as recited in claim 6 (now canceled),
2) "NME7", as recited in claim 10 (now canceled), 
3) "NM23-H1”, as recited in claim 7, and 4) " adding an NME family member whose multimerization state is the biologically active state",  as recited in claim 12 (now canceled).

            The restriction requirement was previously made FINAL.
Claims 2-3 (claims 2-3 now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. Claims 8, 11, 14-19 and 43 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 


Response to arguments
Withdrawn  in response to Applicants’ arguments or amendments
35 U.S.C. 112, 4th paragraph 
  	In view of Applicant’s amendment of claim 7, the rejection of claim 7  under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn. 
Claim Rejections - 35 USC § 112-second paragraph 
In view of Applicant’ amendment of claim 1, the rejection of claims  1, 5, 7, 9, 10 and  13 under 35 U.S.C. 112, second paragraph, has been withdrawn.  
	Applicants’ arguments are moot in view of the withdrawn rejection. 

Rejection maintained in response to Applicants’ arguments or amendments
Double Patenting 
Claims 1, 5, 7, 9 and 13 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17, 20-21, 40-41, 70-74 of copending Application No. 14/596,051. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 14/596,051.
Claim 1 of copending ‘051 is directed to a method for generating less mature cells from starting cells comprising inducing the starting cells to revert to a less mature state, comprising contacting the starting cells with a protein or peptide of NME7 in a medium that is absent bFGF.
Claim 1 of the invention is directed to a method for generating less mature cells from starting cells in vitro comprising inducing starting cells to revert to a less mature state 
“It is well known that if stem cells are cultured in minimal media absent a stem cell growth factor such as bFGF or NME1 in dimer form, the stem cells rapidly differentiate by 48 hours”, finding support at paragraph [0128] of the published application.
Because claim 1 of copending ‘051 is broadly directed to a method (in vitro or in vivo)  for generating less mature cells from starting cells contacting the starting cells with a protein or peptide of NME7 in a medium that is absent in bFGF, claims 1, 9, 17, 20-21, 40-41, 70-74 of copending Application No. 14/596,051embrace the invention as set forth in claims of the instant invention. 
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
New Grounds of objection/Rejection
Information Disclosure Statement

Reference 1, 101652469, has not been considered because an English translation has not been provided.
Reference 2, 102272290, has not been considered because an English translation has not been provided.
Reference 3, 2012-505636, has not been considered because an English translation has not been provided.
Reference No. 2, Notification of Reexamination dated September 12, 2019, has not been considered because an English translation has not been provided.
Reference No. 3, Decision of Reexamination dated April 30, 2020, has not been considered because an English translation has not been provided.

All other documents in said Information Disclosure statement were considered as noted by the Examiner initials in the copy attached hereto.
Claim objection
Claim 1 is objected to because of the recitation of “the expression of differentiation marker”. The recitation of the term “differentiation marker” in singular is grammatically incorrect and should be preceded by the indefinite article “a”. Appropiate correction is requested. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 9, 13 and 44-45 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in the recitation of “increasing an amount of an NME family member”  and “decreasing an amount of an NME family member” because it is unclear as to the condition or conditions that lead to said increase and decrease. Are starting cells cultured in the presence of a recombinant dimerized NMEl but in the absence of the hexamer NME1?  Is there any factor in the culture medium that induces multimerization of NME1 from a dimer to an hexamer? Is the base level of hexamer NME1 reduced by blocking expression with an anti-hexamer NME1 antibody? The metes and bounds of the claim are indefinite.
Claim 9 is indefinite in the recitation of “wherein the NME family member is a mutant or variant of NMEl that favors dimerization or has two binding domains for its cognate ligand” because it is unclear whether a mutant or variant of NMEl that favors dimerization or has two 
***
Claims 1, 5, 7, 9, 13 and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 is broadly but reasonably interpreted as a method for generating less mature cells comprising inducing a genus of starting cells to revert to a less mature state, wherein the cells of less mature state are characterized by increased expression of a pluripotency gene and decreased expression of a differentiation marker relative to the starting cells. The feature for the rejection of the claims is the correlation/function of  a genus of starting cells able to revert to a less mature phenotype characterized by increase in the expression of a pluripotency gene and decrease in the expression of a differentiation markers relative to the starting cells. Thus, the genus of starting cells are broadly directed to cells from any species, e.g., prokaryotes, plant cells, fungal cells, invertebrate cells, vertebrate cells, mammalian cells, in any stage of cell development, e.g.,  embryonic cell development, haematopoietic stem cell development, myocyte development, lung cell system development and others,  wherein starting cells able to revert to less mature state 
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

At about the effective filing date of the present application (07/24/2012), little was known about the balance in the amount of the biologically active and inactive forms of  an NME family member to generate less mature cells as recited in claim 1, let alone from a genus of starting cells, including plant cells, prokaryotic cells, invertebrate cells and others. In fact, the applicant is on record as stating that the prior art of record, Bamdad '092 ., (US 2010/0093092; IDS filed 04/14/2016;of record) and Bamdad '887 (WO 2010144887; corresponding to U.S. Pub. 2010/0316688; of record) do not teach or suggests decreasing the amount of a NME family member protein whose multimerization state is the biologically inactive version in generating less mature cells (See page 6 of Applicants’ remarks filed on 12/05/2019). Post-filing art by the inventors Carter et al., (Stem Cells 34:847-859, 2016) discloses that a truncated human NME7 is able to induce a stable naïve‐like state in human embryonic stem cells and induced pluripotent stem cells without the use of inhibitors, transgenes, leukemia inhibitory factor (LIF), fibroblast growth factor 2 (FGF2), feeder cells, or their conditioned media (abstract). Carter et al., discloses a model of how human stem cells regulate self‐replication: an early naïve state driven by NME7, which cannot itself limit self‐replication and a later naïve state regulated by NME1, which limits self‐replication when its multimerization state shifts from the active dimer to the inactive 
	In Example 1, the specification teaches that NME7 exists as a single protein but structurally is comprised of two monomers and so functions as a dimer. NME7 contains two NDPK domains, portions of which bind to the MUC1* growth factor receptor. In a binding experiment referred as “a pull-down assay”, the MUC1* extra cellular domain peptide, attached to beads, was bound by NME7. FIG. 1(F), line 1, illustrates that portions of the double NDPK domains in NME7 bind to MUC1* growth factor receptor and dimerize it,  which activates pathways that maintain pluripotency, induce pluripotency and inhibit differentiation of stem and progenitor cells. Likewise, NME6 exists as a dimer, and resists formation of higher order multimers. NME6 dimers bind to MUC1* growth factor receptor and dimerize it which activates pathways that maintain pluripotency, induce pluripotency and inhibit differentiation of stem and progenitor cells (paragraph [0118] of the published application). NME1 and NME2 wild type proteins form tetramers, hexamers and higher order multimers, but only NME dimers bind to the PSMGFR portion of the MUC1* growth factor receptor to support stem and progenitor cell growth while inhibiting differentiation (paragraph [0119] of the published application).  FIG. 4 shows photographs of human BGO1v embryonic stem cells that have differentiated and are no longer pluripotent after several days in culture in NME1-wild type hexamers present at a range of concentrations (paragraph [0055] of the published application). Figures 14-19, disclose in vitro to revert to a less mature state characterized by increased expression of a pluripotency gene and decreased expression of a differentiation marker relative to starting cells. Figure 28 and Figures 29A-E disclose that NME1 hexamers inhibited cancer cell growth and migration, respectively. (paragraphs [0079]-[0081]). However, the effect of NME1 dimer or NME1 hexamers on cancer cell migration, does not teach that cancer cells are  cells characterized by increase in the expression of a pluripotency gene and decrease in the expression of a differentiation marker relative to starting cells. 
In sum, the instant specification does not provide any guidance that would steer the skilled practitioner toward a genus of starting cells able to revert to a less mature state characterized by increased expression of a pluripotency gene and decreased expression of differentiation marker relative to starting cells -- an essential element of every claim of the application -- and has not provided evidence that any such genus of starting cells able to revert to a less mature state exhibit the claimed phenotype. The disclosure is broad and vague and does not define any particular structure function correlation that would facilitate the claimed function, other than the limited number of specific human embryonic stem cells examples disclosed therein.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the Applicant was in possession of the claimed genus of starting 
Conclusion
		Claims 1, 5, 7, 9, 13 and 44-45 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA G LEAVITT/Primary Examiner, Art Unit 1633